Per Curiam,
Wilson, Justice.
The bill of exceptions in this case alludes to papers, warrants, &c., in this way (here insert.) These refer to warrants, affidavits, transcripts and other proceedings before a justice of the peace, we presume, but what justice of the peace, what warrant, what suit, does not appear any where in the record. Whether the imprisonment was legal or illegal does not appear. We cannot go out of the record, and from it there appears to be no error. It has been decided at this term of the court in the case of Childs & Co. vs. Risk, upon authority, that where papers are referred'to in this way, the court will not take notice of them.
Judgment below affirmed.